Citation Nr: 1820653	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  12-00 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to March 8, 2017 and a rating in excess of 70 percent thereafter.

2.  Entitlement to an initial rating in excess of 20 percent for a low back disability.

3.  Entitlement to an effective date prior to August 4, 2009 for the grant of service connection for lumbar degenerative disc disease.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 8, 2017.


REPRESENTATION

Veteran represented by:	Loreain Tolle, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to July 1953 with combat service in the Republic of Korea.  His decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010, November 2010, and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran presented sworn testimony at a hearing before the undersigned in October 2014 and in February 2018.  This matter was remanded by the Board in December 2014.

The Veteran's representative argued at the February 2018 hearing that the Veteran is entitled to an effective date earlier than August 4, 2009 for the grant of service connection for PTSD, including on the basis of clear and unmistakable error (CUE).  See February 2018 Hr'g Tr. at 3.  The Board notes that although the Veteran appealed the initial rating assigned for PTSD in the January 2010 rating decision, he did not appeal the effective date assigned for the grant of service connection for PTSD.  At this point his claim is final and the Board lacks jurisdiction to address it in this decision.  Although the Veteran has indicated that there may have been CUE in the April 2004 rating decision in which his claim for PTSD was originally denied, this issue has not yet been adjudicated by the RO and thus may not be addressed by the Board at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to an initial rating in excess of 40 percent for lumbar degenerative disc disease and entitlement to a TDIU prior to October 23, 2014 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 23, 2014, the Veteran's PTSD symptoms were productive of no more than occupational and social impairment with reduced reliability and productivity.

2.  Beginning October 23, 2014, the Veteran's PTSD has been productive of total occupational and social impairment.

3.  The Veteran's lumbar degenerative disc disease has more nearly approximated limitation of flexion of the thoracolumbar spine to 30 degrees or less when accounting for additional pain during flare ups and the ameliorative effects of medication.

4.  New, relevant service records were received by VA after the April 2004 and November 2007 rating decisions denying service connection for the Veteran's low back disability, and the Board granted service connection for a low back disability based in part on these records. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent for PTSD have been met for the period prior to October 23, 2014.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for a disability rating of 100 percent for PTSD have been met for the period beginning October 23, 2014.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for a disability rating of 40 percent for lumbar degenerative disc disease have been more nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237-5243 (2017).

4.  The criteria for an effective date of January 29, 2003 for the grant of service connection for lumbar degenerative disc disease have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.156(c) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for PTSD

The Veteran seeks a higher initial rating for his service-connected PTSD.  He was initially awarded a 30 percent rating for PTSD, which was increased to 70 percent disabling effective March 8, 2017.  

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of symptoms and the extent to which they cause occupational and social impairment.  See Bankhead v. Shulkin, 29 Vet. App. 10, 18 (2017); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  The rating criteria includes a non-exhaustive list of symptoms, meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation.  Bankhead, 29 Vet. App. at 18 (quoting Vazquez-Claudio, 713 F.3d at 116-17)(quotations omitted).  Thus, a veteran may qualify for a given disability rating by demonstrating that he or she suffers from the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that those symptoms caused the level of occupational and social impairment associated with a particular disability evaluation.  Bankhead, 29 Vet. App. at 18; Vazquez-Claudio, 713 F.3d at 116-17 (quotations omitted).  In sum, "VA must engage in a holistic analysis in which it assesses the severity, frequency, and duration of the signs and symptoms of the veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those signs and symptoms; and assigns an evaluation that most nearly approximates that level of occupational and social impairment."  Bankhead, 29 Vet. App. at 22 (internal citations omitted).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board finds that for the period prior to October 23, 2014, a rating of no more than 50 percent is warranted for PTSD.  A 50 percent rating will be assigned for PTSD which is productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  During this period the Veteran's PTSD was productive of symptoms such as vivid flashbacks and frequent intrusive memories of service, difficulty sleeping, nightmares, heightened startle response, hypervigilance, occasional mood swings, depression, anxiety, blunted or constricted affect.  He reported becoming extremely upset when he is exposed to anything that reminds him of his combat experiences.  In early 2011, the Veteran sought mental health treatment due to feelings of depression associated with crying and insomnia.  He reported feeling irritable and easily aggravated.  During a March 2011 VA examination he reported "snapping off" due to his irritability, and was noted to have a constricted affect.  He reported feeling as though he could not work at that time due to his physical and emotional difficulties.  The Board finds that in light of the Veteran's disturbance of motivation and mood (as evidenced by his mood swings, depression, anxiety, irritability and "snapping off"), constricted affect, difficulty sleeping, nightmares, heightened startle response and hypervigilance, the criteria for a 50 percent rating are more nearly approximated.

The Board finds that a rating in excess of 50 percent is not warranted for the period prior to October 23, 2014.  A 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 100 percent rating will be assigned for total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  

Here, the evidence does not show that the Veteran's PTSD symptoms were severe enough to result in occupational and social impairment with deficiencies in most areas (such as work, school, family relations, judgment, thinking, or mood) or total occupational and social impairment prior to October 2014.  Although the Veteran did not work full time during this period, the evidence shows that he worked part time as an auto mechanic and was involved in many activities.  There is no evidence that he was unable to complete his work tasks.  He also reported having many friends and a fairly active social life.  During the October 2009 VA examination he reported having a girlfriend and many social acquaintances.  He stated that he had daily contact with his son and would visit his daughter three to four times a week, taking her out on his motorcycle frequently.  The examiner noted that the Veteran enjoyed a full and rewarding adult social history, riding his motorcycle, collecting antique cars, going to motorcycle shows and having many friends.  The examiner noted that it did not appear that the Veteran engaged in any avoidant or isolative behaviors.  

The March 2011 VA examiner noted that the Veteran's symptoms were not significantly changed since the previous examination, and that he continued to have many friends and be involved in many activities, although he noted that he stopped riding his motorcycle due to his back disability.  He reported feeling more irritable and "snapping off," but there was no evidence of impaired impulse control (such as unprovoked irritability with periods of violence) or a persistent danger of hurting others.  

There is no evidence that the Veteran suffered from any deficiencies or impairment in his thinking or thought processes, judgment, memory, spatial orientation, or ability to concentrate prior to October 23, 2014.  He exhibited no suicidal ideation, homicidal ideation, obsessional rituals, near continuous panic or depression, spatial disorientation, difficulty in adapting to stressful circumstances, persistent delusions or hallucinations or grossly inappropriate behavior.  He was always noted to be well groomed during his VA examinations and medical appointments and was found to be able to perform activities of daily living, as it was observed that he lived alone, was able to maintain his home with no difficultly, and enjoyed working on cars in his spare time.  Thus, as the evidence of record shows that the Veteran did not exhibit deficiencies in most areas or total occupational and social impairment prior to October 23, 2014, the Board finds that a rating in excess of 50 percent is not warranted during this period.

The Board finds that a 100 percent schedular rating is warranted for the period beginning October 23, 2014.  The March 2017 VA examiner noted that the Veteran suffered from symptoms including: depressed mood, anxiety, suspiciousness, panic attacks more than once a week, social isolation, irritability/impaired impulse control with periods of violence (verbal and physical aggression, including banging on items), intrusive memories, flashbacks, avoidance of conversations or images that remind him of service, mood swings, periods of tearfulness, chronic sleep impairment to include intermittent waking and nightmares three times per week, disturbances of motivation and mood, difficulty adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships.  The examiner noted that the Veteran spends the majority of his time alone in his home, and that his friend or son would do most of his errands or shopping because he becomes anxious and highly irritable when he has to interact with others.  The examiner opined that the Veteran's symptoms were severe enough to result in total occupational and social impairment, finding that his irritability, interpersonal difficulty, anxiety, and sleep impairment were so severe that they would significantly negatively impact his ability to work.  The Board finds that this evidence supports the conclusion that the criteria for a 100 percent rating for PTSD have been more nearly approximated.

The Board further finds that the first evidence showing the Veteran's symptoms warrant an increase to 100 percent is his testimony at the October 23, 2014 hearing that he no longer socializes with his friends, but is isolative and stays at home with his daughter.  See Swain v. McDonald, 27 Vet. App. 219, 224 (2015).  At the October 23, 2014 hearing, the Veteran reported that he did not have many friends or socialize with others, but would spend his time at home with his daughter.  See October 2014 Hr'g Tr. at 8-9.  His VA medical records show that he returned to treatment for his PTSD symptoms in early 2015.  During an April 2015 VA mental health appointment he complained of feeling "angry all the time" and suffering from worsening irritability and anxiety over the prior several months.  The Veteran also reported symptoms of flashbacks, nightmares, insomnia, hypervigilance, and avoidance of memories and new relating to combat.  He was noted to have an anxious affect.  The evidence shows that the Veteran's symptoms of social isolation and irritability have continued since that time.

Although the Veteran reported in January 2012 that his PTSD symptoms were worse at that time, the evidence does not show that his symptoms at that time warranted a rating in excess of 50 percent.  A November 14, 2012 VA medical record notes that the Veteran was working part time at an auto body shop, indicating that he was able to work to some degree and did not have total occupational impairment.  During a November 16, 2012 mental health evaluation, he reported that he continued to enjoy repairing automobiles as a hobby.  He presented as alert, oriented and appropriately goal-directed.  His memory was good with very mild confusion.  He did not exhibit suicidal or homicidal ideations, hallucinations or delusions.  His insight and judgment were both adequate.  He described his mood as "good," and reported that he was in no acute distress or in need of mental health services at that time.  There is no evidence showing that the Veteran's PTSD symptoms increased between the November 2012 VA mental health evaluation and the October 2014 hearing.  Consequently, the Board finds that a 100 percent rating is not warranted for PTSD prior to October 23, 2014.

Increased Rating for Lumbar Degenerative Disc Disease 

The Veteran seeks a higher rating for his low back disability, diagnosed as lumbar degenerative disc disease, currently rated as 20 percent disabling pursuant to DC 5237.  This diagnostic code directs VA to rate the Veteran under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5237-5243.  There are no separate ratings in effect for radiculopathy or any other associated neurologic impairment.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  Additionally, in evaluating joint disabilities, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board finds that a rating of 40 percent is warranted for the Veteran's lumbar degenerative disc disease.  During the October 2009 VA examiner the Veteran exhibited thoracolumbar spine limitation of flexion to 40 degrees with pain.  He reported experiencing daily pain made worse with standing, sitting, bending and any type of activity.  At his hearing before the Board, the Veteran testified that he takes pain medication for his back disability.  See February 2018 Hr'g Tr. at 14-15.  The Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Thus, the Board finds that the Veteran's lumbar spine disability more nearly approximates the criteria for a 40 percent rating when considering this reports of worsening pain with activity and his use of pain medication.  

Earlier Effective Date

The Board further finds that an effective date of January 29, 2003 is warranted for the establishment of service connection for lumbar degenerative disc disease.  Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  However, an exception to this rule arises if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  38 C.F.R. § 3.156(c).  In such a case, VA is required to reconsider the claim de novo.  The purpose of this exception is to put the Veteran in the same position he would have been in had VA considered the records in the first place.  Blubaugh v. McDonald, 773 F.3d 1310, 1313 (Fed. Cir. 2014).  An award made based at least in part on the newly received service records "is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later. . . ."  38 C.F.R. § 3.156(c)(3).  

In light of this law, the Board finds that an effective date of January 29, 2003 is warranted for the grant of service connection for lumbar degenerative disc disease.  The Veteran initially submitted a claim of entitlement to service connection for a low back disorder that was received by VA on January 29, 2003 and denied in an April 2004 rating decision.  The Veteran's claim to reopen was denied in a November 2007 rating decision.  The Veteran did not appeal either of these decisions; however, in June 2011, he submitted a Correction to DD Form 214 listing his award of the Purple Heart Medal.  He later submitted a letter from the Department of the Army announcing the award of the Purple Heart Medal for the wounds he received in action in September 1952.  These service personnel records, although not themselves in existence at the time his claim was previously denied, are documents based on information that was in existence at the time of the original denial.  See Vigil v. Peake, 22 Vet. App. 63, 66 (2008) (finding that records generated by the U.S. Armed Services Center for Research of Unit Records were the type of records contemplated by section 3.156(c) even though they had been generated at VA's request).  The Board also notes that this information was not previously associated with the claims file, and is relevant to the Veteran's low back claim because it demonstrates that his low back injury was received during combat.  Finally, as shown by the December 2014 Board decision, the award of service connection for lumbar degenerative disc disease was based at least in part on the fact that the Veteran was awarded the Purple Heart Medal in connection with his in service low back injury.  Thus, the Board finds that an effective date of January 29, 2003 is warranted for the grant of service connection for lumbar degenerative disc disease. 


ORDER

For the period prior to October 23, 2014, a 50 percent rating for PTSD is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

For the period beginning October 23, 2014, a 100 percent rating for PTSD is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

A 40 percent rating for a lumbar degenerative disc disease is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

An effective date of January 29, 2003 is warranted for the grant of service connection for lumbar degenerative disc disease.


REMAND

In light of the Board's grant of an earlier effective date for service connection for lumbar degenerative disc disease, the RO must assign the initial rating for the Veteran's low back disorder in the first instance.  Additionally, the Board finds that a new VA examination should be provided in light of the recent decisions in Correia v. McDonald, 28 Vet.App. 158, 166(2016) and Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) concerning the adequacy of VA orthopedic examinations.  As such, the Board remands the issue of entitlement a rating in excess of 40 percent for lumbar degenerative disc disease.  The Veteran's claim seeking entitlement to a TDIU prior to October 23, 2014 is also be remanded as inextricably intertwined with this remanded issue. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records and ask the Veteran to provide an authorization to obtain any private medical records he would like considered in connection with the appeal.

2.  Then schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his lumbar spine degenerative disc disease.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should identify all lumbar spine pathology found to be present, as well as any associated neurologic problems.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint (in the case of the right shoulder).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After completing the above development, including any additional development that may be warranted, adjudicate the remanded issues, including the initial rating to be assigned for lumbar degenerative disc disease prior to August 4, 2009 and the Veteran's entitlement to a TDIU prior to October 23, 2014.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


